DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
	In regards to the applicant’s arguments that the combination of Nakata and Prater would render Nakata inoperable, the Examiner respectfully disagrees. The applicant argues that the combination of references would be inoperable due to a lack of explicit disclosure of the type of lenses utilized in the focusing objective (5, 42) of Nakata. However, attention is brought to paragraphs 14-15 of the secondary reference to Prater, which is relied upon to teach the utilization of an IR heating beam. Further attention is brought to the focusing optic (120) of Prater, which is explicitly disclosed as “a reflective IR objective” or “may also be a purely refracting objective capable of focusing IR and visible light simultaneously” (par. 60). 

In regards to the applicant’s arguments that the prior art is silent to a “high full well capacity CMOS camera”, the Examiner respectfully disagrees. Attention is brought to the new grounds of rejection presented below, in view of the reference to Mao. 

In regards to the applicant’s arguments that one of ordinary skill in the art would not consider modifying Nakata to include low-coherence sources due to the requirement that the arms of an interferometer be of equal length, the Examiner respectfully disagrees.  Attention is brought to column 1, line 60 to column 2, line 16 of Nakata, which explicitly discloses a Michelson interferometer configuration that is utilized to detect “interference light”. The disclosed “interference light” will only occur when the path length difference between the sample arm and reference arm of the interferometer is within the coherence length of the light source. This requirement that the path lengths be equal or within the coherence length of the light source is a well-known and inherent parameter of an interferometer. Further, interferometers that utilize low-coherence light sources, as well as the measurement technique of low-coherence interferometry, are well-known to those of ordinary skill in the art. 

In regards to the applicant’s arguments that the reference to Ocelic is non-analogous art and one of ordinary skill would not look to combine Ocelic with Nakata, the Examiner In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Claim Objections
Claim 47 is objected to because of the following informalities:  
The claim recites the limitation of “the processor is further configured to demodulated the array”. This appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-23, 30-31, 34-38 and 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,781,294 to Nakata et al., in view of US Publication 2020/0025677 to Prater et al. 

In regards to claims 1, 4, 7-18 and 21-23, Nakata discloses and shows in Figures 1 and 5a, a method for imaging a response of a sample to radiative heating, the method comprising:
illuminating a first area of the sample with a radiative heating beam (1) (col. 1, ll. 60 to col. 2, ll. 3); 
illuminating a portion of the first area with a probe beam (8) (col. 2, ll. 3-16); 
collecting light exiting the sample due to interaction of the probe beam with the sample (col. 2, ll. 3-16); 
superimposing the light exiting the sample with a reference beam derived from the probe beam, wherein the reference is characterized by an optical phase relative to the probe beam (col. 2, ll. 3-16); 
detecting a spatial portion of the light exiting the sample and the reference beam with at least one camera (13) to generate a multidimensional array of interference signals (col. 2, ll. 3-16; col. 34, ll. 30-38); and 
processing (17) the interference signal to obtain an image (18) of the sample associated with absorption of the radiative heating beam (col. 2, ll. 16-37);
[claim 4] wherein interaction of the probe beam with the sample includes at least one of scattering, reflection and transmission of the probe beam (col. 2, ll. 3-16);

[claim 8] wherein illuminating a first area of the sample with a radiative heating beam comprises modulating the radiative heating beam at least one of temporally and spatially (col. 1, ll. 60-68; col. 15, ll. 9-23);    
[claim 9] wherein the probe beam is characterized by a wavelength shortward of 3 µm (col. 16, ll. 56-65);  
[claim 10] wherein illuminating a portion of the first area with a probe beam includes focusing (5, 42) the probe beam to a focus (col. 2, ll. 3-16; col. 15, ll. 54-68);  
[claim 11] wherein detecting a spatial portion of the light exiting the sample includes focusing a reflected or scattered beam to a focus on a single detector (Figures 1 and 5a).  
[claim 12] wherein the at least one detector includes a camera (82) (col. 15, ll. 3-9; col. 18, ll. 18-22);  
[claim 13] wherein the portion of the first area illuminated with a probe beam is a contiguous portion (Figures 1 and 5a);  
[claim 14] wherein the portion of the first area illuminated with a probe beam includes multi-focal point sub-portions (col. 4, ll. 53-68; col. 15, ll. 54-68);  
[claim 15] wherein the portion of the first area illuminated with a probe beam is varied as a function of time (col. 24, ll. 16-21);  
[claim 16] further comprising translating a focus of the probe beam in such a manner as to vary the portion of the first area illuminated as a function of time (col. 24, ll. 16-21);   

[claim 18] wherein the heating beam is modulated in time (col. 1, ll. 60-68; col. 15, ll. 9-23);
[claim 21] wherein the first area of the sample is illuminated by the heating beam and the portion of the first area of the sample is illuminated by the probe beam via optics (4, 5, 41, 42) that are common at least in part (col. 1, ll. 60-68);  
[claim 22] wherein the light exiting the sample is coupled toward a detector via optics that are common at least in part with optics through which the portion of the first area of the sample is illuminated (col. 1, ll. 60-68);    
[claim 23] wherein the optics include a microscope objective (42) (col. 15, ll. 51-68);

Nakata differs from the limitations in that it is silent to the apparatus and method wherein: a first source for generating a radiative heating beam at a wavelength longer than 2.5 µm.
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength (par. 14-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources discussed 

In regards to claims 30 and 36-38, Nakata discloses and shows in Figures 1 and 5a, an apparatus for wide-field photothermal measurements of a sample, the apparatus comprising: 
a first source (1, 31) for generating a radiative heating beam (col. 1, ll. 60 to col. 2, ll. 3); 
a second source (8, 51) for generating a probe beam at a wavelength shorter than 3 µm (col. 2, ll. 3-16; col. 16, ll. 56-65);
a first optical arrangement (201) for coupling the radiative heating beam onto a first area of the sample (col. 1, ll. 60-68; col. 15, ll. 4-23); 
a second optical arrangement (202) for coupling the probe beam onto a portion of the first area of the sample and focusing (5, 42) the probe beam to at least one focus (col. 2, ll. 3-16; col. 15, 4-9; col. 15, ll. 54-68; col. 19, ll. 7-32); 
an interferometer (202) for superimposing light exiting the sample with a reference beam derived from the probe beam, wherein the reference beam is characterized by an optical phase relative to the probe beam (col. 2, ll. 3-16; col. 15, 4-9);  292895/A17 
a camera for detecting a spatial portion of the light exiting the sample and the reference beam to generate a multidimensional array of interference signal (13, 82) (col. 2, ll. 3-16; col. 15, ll. 3-9; col. 18, ll. 18-22; col. 34, ll. 30-38); and 
a processor (17, 96) for the array of interference signal to obtain an image of the sample associated with absorption of the radiative heating beam (col. 2, ll. 16-37);

[claim 38] wherein a scanning mechanism (6, 48) for sequentially scanning a position of the probe beam relative to the sample; and the processor (17, 96) for the interference signal to obtain an image of the sample associated with absorption of the radiative heating beam (col. 2, ll. 16-37; col. 24, ll. 16-21).  
  
Nakata differs from the limitations in that it is silent to the apparatus and method wherein: a first source for generating a radiative heating beam at a wavelength longer than 2.5 µm.
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength (par. 14-15).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources discussed above for the advantage of utilizing well-known light sources to provide desired wavelengths of light, with a reasonable expectation of success. 

  In regards to claims 5-6, 19-20, 34-35 and 41-42, Nakata differs from the limitations in that it is silent to a method and apparatus wherein: [claim 5] the radiative heating beam is 
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength, wherein the light sources can be any of a wide variety of well-known light sources, including supercontinuum lasers and picosecond lasers (par. 14-15). Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources discussed above for the advantage of utilizing well-known light sources to provide desired wavelengths of light, with a reasonable expectation of success. 

In regards to claims 43-45, Nakata differs from the limitations in that it is silent to the apparatus [claim 43] wherein the processor for the interference signal is configured to obtain 
However, Prater teaches a photo-thermal imaging system that utilizes an infrared light source with a wavelength or 2-25 µm to provide a radiative heating beam, and a probe light source to provide a probe beam having a near-IR, visible light and/or UV wavelength, wherein the light sources can be any of a wide variety of well-known light sources, including supercontinuum lasers and picosecond lasers (par. 14-15). Further, OCT imaging systems and methods are well-known to those of ordinary skill in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the light sources and OCT configurations discussed above for the advantage of utilizing well-known light sources and detection methods, with a reasonable expectation of success. 

Claims 3, 24-29, 32-33, 39-40 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Prater, and in further view of US Patent 7,738,115 to Ocelic et al.

3 and 24-29, Nakata in view of Prater, teaches a photo-thermal imaging system that utilizes a processor or controller to provide a desired signal demodulation, wherein the demodulation may be “any other technique that largely enhances the signal of interest while suppressing background and noise signals that are not in sync with the modulation” (Prater, par. 21). 
Nakata in view of Prater, differ from the limitations in that they are silent to the apparatus and method: [claim 3] wherein the reference beam traverses a portion of the sample; [claim 24] further comprising imposing at least one of a specified phase shift and frequency shift on the reference beam as a function of time; [claim 25] wherein imposing a specified phase shift comprises imposing a path length difference in a path traversed by the reference beam relative to the light exiting the sample; [claim 26] wherein a spatial portion of the light exiting the sample and the reference beam is detected for at least two different phase shifts of the reference beam; [claim 27] wherein processing the interference signal includes demodulation of the interference signal at a frequency associated to said specified phase shift; [claim 28] wherein the heating beam is processed in time and processing the interference signal includes demodulation of the interference signal at a frequency associated to said specified phase shift and the time-modulation of the heating beam; [claim 29] further comprising identifying a cell type of the basis of a measured molecular-specific response of the sample to radiative heating.
However, Ocelic teaches an interferometric imaging system that utilizes any interferometer configuration (col. 5, ll. 31-37) to obtain an image of a particle or molecule (col. 5, ll. 24-30), wherein a phase modulator (40) is utilized to modulate an optical path difference In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the phase modulator and demodulation configurations discussed above for the advantage of optimizing well-known light variables and characteristics to obtain an enhanced sample image, with a reasonable expectation of success. 

In regards to claims 32-33 and 39-40, Nakata and Prater differ from the limitations in that they are silent to the apparats further comprising a phase shifter for imposing a phase shift between the reference beam and the probe beam; [claim 33, 40] wherein the phase shift corresponds to a path length difference imposed between the reference beam and the probe beam.  
However, Ocelic teaches an interferometric imaging system that utilizes any interferometer configuration (col. 5, ll. 31-37) to obtain an image of a particle or molecule (col. 5, ll. 24-30), wherein a phase modulator (40) is utilized to modulate an optical path difference between a sample path and a reference path (col. 9, ll. 38-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the phase modulator and 

	In regards to claims 47-48, Nakata in view of Prater, teaches a photo-thermal imaging system that utilizes a processor or controller to provide a desired signal demodulation, wherein the demodulation may be “any other technique that largely enhances the signal of interest while suppressing background and noise signals that are not in sync with the modulation” (Prater, par. 21). 
	Nakata in view of Prater, differ from the limitations in that they are silent to the apparatus: [claim 47] wherein the first source is configured to modulate the radiative heating beam at a frequency Ω, wherein the phase shifter is configured to yield a fringe frequency S, and wherein the processor is further configured to demodulated the array of interference signals at a frequency n* Ω +m*S, wherein n is a positive integer and m is a negative or positive integer; and [claim 48] wherein the first source is configured to modulate the radiative heating beam at a frequency Ω, wherein the second source is configured to modulate the probe beam at a frequency P greater than a frame rate of the camera, and wherein the processor is further configured to demodulate the array of interference signals at a low-frequency alias Ω ' of the frequency Ω.
However, Ocelic teaches an interferometric imaging system that utilizes any interferometer configuration (col. 5, ll. 31-37) to obtain an image of a particle or molecule (col. 5, ll. 24-30), wherein a phase modulator (40) is utilized to modulate an optical path difference between a sample path and a reference path (col. 9, ll. 38-51). Further, frequency, phase shift In re Aller, 105 USPQ 233. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata to include the phase modulator and demodulation configurations discussed above for the advantage of optimizing well-known light variables and characteristics to obtain an enhanced sample image, with a reasonable expectation of success. 

Claims 2, 31 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, in view of Prater, and in further view of US Publication 2009/0302358 to Mao et al. 

	In regards to claims 2, 31 and 46, Nakata in view of Prater differ from the limitations in that they are silent to the method and apparatus: [claims 2, 31] wherein the detector is an element of a high full well capacity CMOS camera; and [claim 46] wherein the camera has a full well capacity of more than 100,000 electrons per pixel and is configured to operate at a frame rate greater than 100 Hz.  
However, Mao teaches and shows a CMOS image sensor with a high full well capacity and various manufacturing and fabricating methods to increase the high full well capacity of CMOS sensors (par. 1, 6-10, 20, 22). Further, it has been held that finding the optimal or working ranges of a variable involves only routine skill in the art (MPEP 2144.05). In re Aller, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, to modify Nakata and Prater to include the high full well CMOS sensor and configuration discussed above for the advantage of optimizing the resolution and power consumption of the well-known CMOS sensor, with a reasonable expectation of success. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886